Exhibit 10.1
 
LOGO [g86448g35g05.jpg]
NEWS RELEASE
 
Contact: Kalondia Feichtinger
Director of Investor Relations
(210) 547-1000
E-mail:    kfeichtinger@atsi.net
Web Site: www.atsi.net
 
ATSI COMMUNICATIONS ANNOUNCES RESIGNATION OF BOARD MEMBER
 
SAN ANTONIO, TEXAS, October 28, 2002 ATSI Communications, Inc. (AMEX: AI) today
announced the resignation of Tomas Revesz as a Director of the Company. ATSI has
plans to fill the Board of Director position left vacant by Mr. Revesz in the
near future.
 
John R. Fleming, Interim Chief Chairman of the Board commented, “We appreciate
Tomas’ contribution over the last six years to ATSI. While we are disappointed
with his resignation, we understand that other pressing business commitments are
constraining his time. We wish Tomas well in his future endeavors.”
 
ATSI Communications, Inc. is an emerging international carrier serving the
rapidly expanding niche markets in and between Latin America and the United
States, primarily Mexico. The Company’s borderless strategy includes the
deployment of a “next generation” network for more efficient and cost effective
service offerings of domestic and international voice, data and Internet. ATSI
has clear advantages over the competition through its corporate framework
consisting of unique licenses, interconnection and service agreements, network
footprint, and extensive retail distribution.
 
This news release contains forward-looking statements. These statements describe
management’s beliefs and expectations about the future. We have identified
forward looking statements by using words such as “expect,” “believe,” and
“should.” Although we believe our expectations are reasonable, our operations
involve a number of risks and uncertainties, and these statements may turn out
not to be true. More detailed information about ATSI Communications, Inc. is
available in the Company’s public filings with the Securities and Exchange
Commission.